DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/9/2021.  Claims 1-5, 7-17, and 19-20 are pending in the case.  Claims 6, 18, and 21-23 have been canceled.  Claims 1, 9, and 14 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Threlkeld on 4/29/2021.
The application has been amended as follows:

14. (Currently Amended) A method implemented by one or more processors, the method comprising:
causing a portable computing device to operate according to a first operating mode in which the portable computing device is configured to invoke an automated assistant in response to a user providing a spoken utterance and restrict usage of a proximity sensor for invoking the automated assistant;
[[a]] the proximity sensor, which is integral to the portable computing device, is capable of detecting a physical gesture performed by the user, wherein the data indicating that the portable computing device is physically situated such that the proximity sensor is capable of detecting the physical gesture performed by the user includes location data that characterizes a location of the portable computing device relative to the user or idle time data that characterizes an amount of time that the user has ceased providing an input to the portable computing device;
causing, in response to receiving the data, the portable computing device to operate according to a second operating mode in which the automated assistant is configured to be invoked in response to the proximity sensor detecting a non-audio feature of the physical gesture performed by the user;
when the proximity sensor detects the non-audio feature of the physical gesture performed by the user:
	causing the automated assistant to provide a natural language output via an automated assistant interface of the portable computing device.

7. (Currently Amended) The method of claim [[6]] 1, further comprising:
causing, in response to the proximity sensor indicating that the physical gesture was performed by the user, a touch screen display of the portable computing device to provide an interactive graphical element that includes natural language text, wherein the interactive graphical element is configured to modify an operation of the other 

9-13. (Canceled)

1-5, 8, 15-17, and 19-20. (as filed 2/9/2021)

Allowable Subject Matter
Claims 1-5, 7-8, 14-17, and 19-20 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Ryan Barrett/
Primary Examiner, Art Unit 2145